Benjamin Brenner, J.
Plaintiffs filed a statement of readiness (Rules of App. Div., 2d Dept., special readiness rule) the very day that they served a bill of particulars upon the defendant. The statement indicates that the defendant has completed all proceedings except an examination before trial which it had a reasonable opportunity to complete. This manifestly cannot be since the defendant must first examine the bill of particulars served upon it and complete its investigation relative to the facts cited in the bill before determining whether an examination before trial of the plaintiffs is to be had at all. Adequate time to accomplish this should be therefore afforded defendant, which obviously was not possible in the circumstances here. The statement of readiness being insufficient and premature, the action is consequently stricken from the calendar. See Ehlin v. Piccola (14 Misc 2d 251).